Exhibit 10.2

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned Inland Real Estate Acquisitions, Inc., an
Illinois corporation (“Assignor”) hereby assigns to IRESI Frederick Market
Square, L.L.C., a Delaware limited liability company (“Assignee”) all of
Assignor’s right, title and interest to purchase that property known as Haven at
Market Square Apartments, located at 300 Cormorant Place, Frederick, Maryland
(the “Property”) pursuant to that certain Purchase and Sale Agreement between
Assignor, as purchaser, and The Haven at Market Square, LLC, as seller, dated as
of July 20, 2015, as amended (the “Purchase Agreement”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Property.

 

This Assignment and Assumption of Purchase Agreement is effective as of the 30th
day of September, 2015.

 

  ASSIGNOR:

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

            By: /s/ G. Joseph Cosenza     Name: G. Joseph Cosenza     Its:
President                   ASSIGNEE:

IRESI Frederick Market Square, L.L.C.,

a Delaware limited liability company

            By:

Inland Residential Operating Partnership, L.P.,

Sole Member

            By:

Inland Residential Properties Trust, Inc.,

a Maryland corporation, General Partner

            By: /s/ David Z. Lichterman     Name: David Z. Lichterman     Its:
Vice President, Treasurer & CAO

 

